Case 2:20-cr-01326-AM Document 13 Filed 08/12/20 Page 1 of 3
                                                             FILED
                                                         August 12, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                      WESTERN DISTRICT OF TEXAS

                                                                    SAJ
                                                   BY: ________________________________
                                                                           DEPUTY


                                                 DR-20-CR-01326-AM
Case 2:20-cr-01326-AM Document 13 Filed 08/12/20 Page 2 of 3




                             Original Signature Redacted Pursuant to
                                    E-Government Act of 2002
Case 2:20-cr-01326-AM Document 13 Filed 08/12/20 Page 3 of 3


                                    DR-20-CR-01326-AM
